EXHIBIT 10.1

Includes all amendments through 5/2002

ZIONS BANCORPORATION

KEY EMPLOYEE INCENTIVE STOCK OPTION PLAN

ARTICLE I

Purpose and Scope of the Plan

1.1       Purpose

The purpose of the Plan is to promote the long-term success of Zions
Bancorporation by providing financial incentives to key employees who are in
positions to make significant contributions toward such success. The Plan is
designed to attract individuals of outstanding ability to employment with Zions
Bancorporation and to encourage key employees to acquire a proprietary interest
in Zions Bancorporation, to continue employment with Zions Bancorporation, and
to render superior performance during such employment.

1.2        Definitions

Unless the context clearly indicates otherwise, the following terms have the
meanings set forth below.

“Board of Directors” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1954, as amended.

“Committee” means the Executive Compensation Committee of the Board of
Directors, which committee shall be composed of at least three directors who
have not been eligible to receive an award under the Plan at any time within a
period of one year immediately preceding the date of their appointment to such
committee.

“Common Stock” means the common stock of the Company, without par value, or such
other class of shares or other securities as to which the provisions of the Plan
may be applicable.

“Company” means Zions Bancorporation.

“Fair Market Value” of a share of Common Stock on any particular date is the
mean between the closing dealer “bid” and “ask” prices of a share of Common
Stock as quoted by NASDAQ. If no “bid” and “ask” prices are quoted for the date
of grant, the Fair Market Value of a share of Common Stock on such date shall be
determined with reference to such prices of a share of Common Stock on the first
preceding date on which such prices were quoted. If Common Stock is listed on an
established stock exchange or exchanges, the Fair Market Value shall be deemed
to be the highest closing price of Common Stock on such stock exchange or
exchanges on the day the option is granted or, if no sale of Common Stock has
been made on any stock exchange on that day, the Fair Market Value shall be
determined


 



--------------------------------------------------------------------------------

by reference to such price for the next preceding day on which a sale occurred.
In the event that Common Stock is not traded on an established stock exchange,
and no closing dealer “bid” and “ask” prices are available, then the purchase
price shall be 100 percent of the Fair Market Value of one share of Common Stock
on the day the option is granted, as determined on the Committee in good faith.

“Grant Date,” as used with respect to a particular Option, means the date as of
which such option is granted by the Committee pursuant to the Plan.

“Grantee” means the individual to whom an Option is granted by the Committee
pursuant to the Plan.

“Incentive Stock Option” means an option, granted by the Committee pursuant to
Article II, to purchase shares of Common Stock in a manner which qualifies as an
Incentive Stock Option as described in Section 422A of the Code of 1954, as
amended.

“Option Period” means the period beginning on the Grant Date and ending the day
specified in the agreement for each option but in no event longer than the tenth
anniversary of the Grant Date.

“Plan” means the Zions Bancorporation Key Employee Incentive Stock Option Plan
as set forth herein and as may be amended from time to time.

“Retirement,” as applied to a Grantee, means the Grantee’s termination of
employment with Zions Bancorporation at a time when the Grantee receives an
immediately payable retirement benefit under the Zions Bancorporation Retirement
Plan or under any other retirement plan that is maintained by a subsidiary of
Zions Bancorporation and that is determined by the Committee to be the
functional equivalent of the Company’s Retirement Plan.

“Zions” means the Company, any stock corporation of which a majority of the
voting common or capital stock is owned directly or indirectly by the Company,
and any other company designated as such by the Committee, but only during the
period of such ownership or designation.

“Total and Permanent Disability,” as applied to a Grantee, means that the
Grantee; (i) has established to the satisfaction of the Company that the Grantee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months (all within the meaning of Section 105[d][4]
of the Code); and (ii) has satisfied any requirement imposed by the Committee.

1.3        Aggregate Limitation

(a)       The aggregate number of shares of Common Stock with respect to which
Incentive Stock Options may be granted under the Plan shall not exceed 806,000
shares of Common Stock, subject to adjustment in accordance with Section 3.1.


2



--------------------------------------------------------------------------------

(b)       Any shares of Common Stock to be delivered by the Company upon the
exercise of Incentive Stock Options shall be issued from the Company’s
authorized but unissued shares of Common Stock or from Treasury Stock acquired
by the Company at the discretion of the Board of Directors.

(c)        In the event that any Incentive Stock Option lapses or otherwise
terminates prior to being fully exercised, any share of Common Stock allocable
to the unexercised portion of such option may again be made subject to an
Incentive Stock Option.

1.4        Administration of the Plan

(a)       The Plan shall be administered by the Committee which shall have the
authority:

(i)         to determine key employees of Zions and its subsidiaries to whom,
and the times as which, Incentive Stock Options shall be granted and the number
of shares of Common Stock to be subject to each such option taking into account
the nature of the services rendered by the particular employee, the employee’s
potential contribution to the long-term success of the Corporation and/or any of
its subsidiaries and such other factors as the Committee in its discretion shall
deem relevant;

(ii)       to interpret the Plan and to establish rules and regulations relating
to it;

(iii)     to prescribe the terms and provisions of the agreements for the grant
of Incentive Stock Options; and

(iv)      to make all other determinations necessary or advisable in order to
administer the Plan.

(b)      All decisions of the Committee upon questions concerning the Plan or
any Incentive Stock Option shall be conclusive.

1.5        Eligibility for Awards

The Committee shall designate from time to time the key employees of Zions and
its subsidiaries who are to be granted Incentive Stock Options. In no event may
a member of the Committee or any nonemployee Director be granted an Incentive
Stock Option.


3



--------------------------------------------------------------------------------

1.6        Effective Date and Duration of Plan

The Plan shall become effective as of December 28, 1981, upon its adoption by
the Board of Directors; provided, that any grant of Incentive Stock Options is
subject to the approval of the Plan by the shareholders of the Company within
twelve months of adoption by the Board of Directors. Unless previously
terminated by the Board of Directors, the Plan shall terminate on March 3, 2005.

ARTICLE II
STOCK OPTIONS

2.1        Grant of Incentive Stock Options

The Committee may from time to time, subject to the provisions of the Plan,
grant Incentive Stock Options to key employees to purchase shares of Common
Stock allotted in accordance with Section 1.3.

2.2        Option Requirements

(a)         All Incentive Stock Options are intended to qualify as an “incentive
stock options” within the meaning of Subsection (b) of Section 422A of the Code.

(b)         An Incentive Stock Option shall be evidenced by a written instrument
specifying the number of shares of Common Stock that may be purchased by its
exercise, the Option Period and any other such terms and conditions consistent
with the Plan as the Committee shall determine.

(c)         An Incentive Stock Option shall not be granted on or after the tenth
anniversary of the date upon which the Plan was adopted by the Board of
Directors.

(d)         An Incentive Stock Option shall not be granted to an individual who,
on the date of grant, owns stock possessing more than ten percent of the total
combined voting power of all classes of stock of Zions or any subsidiary
corporation.

(e)         An Incentive Stock Option shall not be exercisable after the
expiration of the Option Period.

(f)         [deleted]

(g)         The Committee may provide, in the instrument evidencing an Incentive
Stock Option, for the lapse of the Incentive Stock Option, prior to the
expiration of the Option Period, upon the occurrence of any event specified by
the Committee.

(h)         The option price per share of Common Stock shall be equal to the
Fair Market Value of a share of Common Stock on the Grant Date.


4



--------------------------------------------------------------------------------

(i)      The aggregate Fair Market Value, determined on the Grant Date, of the
shares of Common Stock with respect to which any Grantee may be granted one or
more Incentive Stock Options under the Plan (within the meaning of Subsection
[b] of Section 422A of the Code) in any calendar year shall not exceed
$100,000.00 plus any “unused limit carryover” to such year, determined in
accordance with Section 422A(c)(4) of the Code.

(j)      An Incentive Stock Option shall not be transferable other than by will
or the laws of descent and distribution and, during the Grantee’s lifetime,
shall be exercisable only by the Grantee; except, that the Committee may permit:

(i)       exercise, during Grantee’s lifetime, by Grantee’s guardian or legal
representative; and

(ii)      transfer, upon Grantee’s death, to beneficiaries designated by Grantee
in a manner authorized by the Company; provided that the Committee determines
that such exercise and such transfer are consonant with requirements for
exemption from Section 16(b) of the Securities Exchange Act of 1934, as amended,
and with the requirements of Section 422A(b)(5) of the Code.

(k)     In the event of retirement or involuntary termination of employment
without cause, the option to exercise shall lapse at the earlier of the Option
Period of the Incentive Stock Option or three months after retirement. In the
event of voluntary termination of employment at the election of the employee or
termination for cause at the election of the Company, all Incentive Stock
Options shall lapse forthwith. In the event of termination due to death or total
and permanent disability, any Incentive Stock Options shall lapse at the earlier
of the appropriate Option Period or one year after termination due to such
causes.

(l)      A person electing to exercise an Incentive Stock Option shall give
written notice, in such form as the Committee may require, of such election to
the Company and shall tender to the Company the full specified option purchase
price of the shares of Common Stock for which the election is made. Payment of
the purchase price shall be made in cash or in such other form as the Board of
Directors may approve, including shares of Common Stock of the Company valued at
the Fair Market Value on the date of exercise of the Option.


5



--------------------------------------------------------------------------------

ARTICLE III

General Provisions

3.1        Adjustment Provisions

(a)       If:

(i)        any recapitalization, reclassification, split-up or consolidation of
Common Stock is effected;

(ii)      the outstanding shares of Common Stock are exchanged, in connection
with a merger or consolidation of the Company or a sale by the Company of all or
a part of its assets, for a different number or class of shares of stock or
other securities of the Company or for shares of the stock or other securities
of any other corporation;

(iii)     new, different or additional shares or other securities of the Company
or of another corporation are received by the holders of Common Stock; or

(iv)      any distribution is made to the holders of Common Stock other than a
cash dividend; then the Committee shall make appropriate adjustments to:

(A)     The number and class of shares or other securities that may be issued or
transferred pursuant to Incentive Stock Options, and

(B)      The purchase price to be paid per share under outstanding options.

(b)      Upon the dissolution or liquidation of the Company, the Plan shall
terminate, and all options previously granted shall lapse on the date of such
dissolution or liquidation of the Company.

(c)       Adjustments under Subsection (a) shall be made according to the sole
discretion of the Committee, and its decision shall be binding and conclusive.

(d)      Except as provided in subparagraphs (a) and (b), the issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class shall not affect te Incentive Stock Options.

3.2        Additional Conditions

Any shares of Common Stock issued or transferred under any provision of the Plan
may be issued or transferred subject to such conditions, in addition to those
specifically provided in the Plan, as the Committee or Company may impose.


6



--------------------------------------------------------------------------------

3.3        No Right to Employment

Nothing in the Plan or in any instrument executed pursuant thereto shall confer
upon any employee any right to continue in the employ of Zions Bancorporation or
any of its subsidiaries or shall affect the right of Zions Bancorporation or a
subsidiary thereof to terminate the employment of any employee, with or without
cause.

3.4        Legal Restrictions

The Company will not be obligated to issue shares of Common Stock or make any
payment if counsel to the Company determines that such issuance or payment would
violate any law or regulation of any governmental authority or any agreement
between the Company and any national securities exchange upon which the Common
Stock may be listed. In connection with any stock issuance or transfer, the
person acquiring the shares shall, if requested by the Company, give assurances
satisfactory to counsel to the Company regarding such matters as the Company may
deem desirable to assure compliance with all legal requirements. The Company
shall in no event be obliged to take any action in order to cause the exercise
of any Incentive Stock Option.

3.5        No Rights as Shareholders

No Grantee, and no beneficiary or other person claiming through a Grantee, shall
have any interest in any shares of Common Stock allocated for the purposes of
the Plan or subject to any Incentive Stock Option until such shares of Common
Stock shall have been transferred to the Grantee or such person. Furthermore,
the existence of the Incentive Stock Options shall not affect: the right or
power of the Company or its stockholders to make adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; any issue of bonds, debentures, preferred or prior preference stocks
affecting the Common Stock of the Company or the rights thereof; the dissolution
or liquidation of the Company, or sale or transfer of any part of its assets or
business; or any other corporate act, whether of a similar character or
otherwise.

3.6        Withholding Taxes

The Company may require Grantee, as a condition of exercise of an Incentive
Stock Option, to pay or reimburse any taxes which it determines it is required
to withhold in connection with the grant or exercise of the Incentive Stock
Option.

3.7        Choice of Law

The validity, interpretation and administration of the Plan and of any rules,
regulations, determinations or decisions made thereunder, and the rights of any
and all persons having or claiming to have any interest therein or thereunder,
shall be determined exclusively in accordance with the laws of the State of
Utah. Without limiting the generality of the foregoing, the period within which
any action in connection with the Plan must be commenced shall be governed by
the Laws of the State of Utah; without regard to the place


7



--------------------------------------------------------------------------------

where the act or omission complained of took place, the residence of any party
to such action or the place where the action may be brought.

3.8        Amendment, Suspension and Termination of Plan

The Board of Directors may at any time terminate, suspend or amend the Plan;
however, no such amendment shall, without the approval of the shareholders of
the Company:

(a)       increase the aggregate number of shares which may be issued in
connection with Incentive Stock Options;

(b)      change the Incentive Stock Option exercise price;

(c)       increase the maximum period during which Incentive Stock Options may
be exercised;

(d)      extend the effective period of the Plan; or

(e)       materially modify the requirements as to eligibility for participation
in the Plan.


8


 